UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 21, 2014 MANPOWERGROUP INC. (Exact name of registrant as specified in its charter) Wisconsin 1-10686 39-1672779 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 100 Manpower Place Milwaukee, Wisconsin (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(414) 961-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Securities Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition The information in this Item 2.02, including exhibit 99.1 attached hereto, is furnished solely pursuant to Item 2.02 of Form 8-K. Consequently, such information is not deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liabilities of that section. Further, the information in this Item 2.02, including exhibit 99.1, shall not be deemed to be incorporated by reference into the filings of the registrant under the Securities Act of 1933. OnJuly 21, 2014, we issued a press release announcing our results of operations for the three month and six month periodsendedJune 30, 2014. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01.Exhibits. Exhibit No. Description Press Release datedJuly 21, 2014 Presentation materials for July 21, 2014 conference call SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. MANPOWERGROUP INC. Dated:July 21, 2014 By: /s/ Michael J. Van Handel Michael J. Van Handel Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release datedJuly 21, 2014 Presentation materials for July 21, 2014 conference call
